DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 3-17 are currently pending in the present application. Claims 1, 5, 7 and 15 are currently amended; claim 2 is canceled; claims 3-4, 6, 10-11, 13 and 16 are original; and claims 8-9, 12, 14 and 17 are previously presented. The amendment dated March 21, 2022 has been entered into the record. 

Allowable Subject Matter
Claims 1 and 3-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Tompkin (US 2018/0134065), of record, discloses a liquid crystal composite material (Figures 1-4a and 8; Paragraphs [0105]-[0111] and [0115] identifying the embodiment shown in Figures 1-4a and 8), comprising: a polymer matrix (Paragraph [0133] “a polymer matrix”); and a light-blocking body (the sphere 19 including 12 and 13; Paragraph [0133] “The spheres 19 are for example bound in a polymer matrix of monomers”) dispersed in the polymer matrix, wherein when no voltage is applied (Figures 2a-2b), the light-blocking body is randomly oriented (see Figure 2a) so that the liquid crystal composite material is in a black state (Figure 2b; Paragraph [0154] “opaque state”), and 
However, Tompkin does not disclose, in light of the specification, “the polymer matrix comprising a copolymer of both an optically anisotropic macromolecular liquid crystal and an optically isotropic polymer”. The examiner further considered Fujisawa (US 2018/0307070), Stahl (US 2014/0218663) and Hwang (US 2012/0169971). Fujisawa teaches a copolymer included in the liquid crystal composition (Paragraph [0046]), where the polymerizable composition forms a polymer network having uniaxial optical anisotropy (Paragraph [0259]), and at a temperature higher than the two-phase separation transition temperature, an isotropic phase is present (Paragraph [0262]). However, Fujisawa fails to disclose “the polymer matrix comprises a copolymer of both an optically anisotropic macromolecular liquid crystal and an optically isotropic polymer”. Stahl teaches a polymer medium in which the liquid crystal molecules are aligned isotopically when no voltage is applied; and the liquid crystal molecules are arranged anisotropically when a voltage is applied (Paragraph [0061]), but fails to disclose “the polymer matrix comprises a copolymer of both an optically anisotropic macromolecular liquid crystal and an optically isotropic polymer”. Fujisawa,  Stahl and Hwang and the prior art of Tompkin, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1. 
Dependent claims 3-12, 14 and 17 are allowable by virtue of their dependence on claim 1.
Regarding claim 13, Tompkin discloses a method for preparing a liquid crystal composite material (Figures 1-4a and 8; see Paragraphs [0105]-[0111] and [0115] identifying the embodiment shown in Figures 1-4a and 8), comprising: preparing a mixture (layer 11) comprising a small-molecule liquid crystal (Paragraph [0147]), a dichroic dye (13; Paragraph [0135]), monomers of an optically anisotropic macromolecular liquid crystal (Paragraph [0147] “Suitable liquid crystals 12 are for example the E7 mixture”), and monomers of an optically isotropic polymer (Paragraph [0147] “A suitable polymer matrix can be produced by polymerizing the NOA65 monomers”); and photopolymerizing monomers of the polymer matrix (Paragraph [0147]).
However, Tompkin does not disclose, in light of the specification, “photopolymerizing the monomers of the optically anisotropic macromolecular liquid crystal and the monomers of the optically isotropic polymer”. The examiner further considered Fujisawa, Stahl and Hwang. However, Fujisawa, Stahl and Hwang and the prior art of Tompkin, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 13. 
Regarding claim 15, Tompkin discloses a method for manufacturing a light switching device, comprising: preparing a first substrate (Figure 8, the upper 23; Paragraph [0130]); arranging a liquid crystal composite material on the first substrate (Figure 8); and preparing a second substrate (the lower 23), and assembling the second substrate with the first substrate (Figure 8; Paragraph [0131]); wherein the liquid crystal composite material comprises: a 
However, Tompkin does not disclose, in light of the specification, “photopolymerizing the monomers of the optically anisotropic macromolecular liquid crystal and the monomers of the optically isotropic polymer to form the liquid crystal composite material”. The examiner further considered Fujisawa, Stahl and Hwang. However, Fujisawa, Stahl and Hwang and the 
Dependent claim 16 is allowable by virtue of their dependence on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871